Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable for a multi-phase electric machine comprising a rotor and a stator structure, the stator structure comprising: 
a generally cylindrical body including teeth defining coil-receiving slots; 
an internal and an external layer of interleaved electrically conducting coils inserted into the slots with the internal and the external layers separated by an insulating layer; 
each phase including coils provided on the internal layer of interleaved coils and coils provided on the external layer of interleaved coils.
The applicant supportively illustrates an internal layer of interleaved coils 24, an external layer of interleaved coils 26 and an insulated layer 28 between. 
The Incoming Written Opinion suggested Tanaka et al. (U. S. Patent Publication 2009/0200888) shows two layers of interleaved coils, but what it shows instead is a pattern of interleaved coils that is essentially one layer. Interleaved means the coils are sometimes the internal leaves and for Tanaka et al. sometimes the leave vary from internal to external and there is no insulating layer and Tanaka et al. really exhibits only one layer of interleaved coils. The examiner did not discover a reference that illustrated all the features of claim 1. As such the examiner does not consider Tanaka et al. to read on claim 1. 
Claims 2-8 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter.
Claim 9 is essentially the method of inserting the coils to make the multi-phase electric machine of claim 1.  The references and rationale are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter. 
Claims 10 and 11 are allowable for dependence on the allowable independent claim and for the citation of further distinguishing subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        March 11, 2022